Citation Nr: 1037208	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for narcolepsy with 
cataplexy and parasomnia.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to November 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision, which denied the 
claims on appeal.  These issues were remanded by the Board for 
further development in January 2010. 

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for fibromyalgia 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On February 16, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the appeal of the issue of entitlement to service 
connection for narcolepsy with cataplexy and parasomnia is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for narcolepsy with cataplexy 
and parasomnia by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn his appeal of the issue of entitlement to 
service connection for narcolepsy with cataplexy and parasomnia 
and, hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of the issue of entitlement to service connection for 
narcolepsy with cataplexy and parasomnia and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for 
narcolepsy with cataplexy and parasomnia is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for 
fibromyalgia.  This issue was remanded by the Board in January 
2010 in order to afford the Veteran a hearing before a member of 
the Board. 

The Veteran was sent a February 11, 2010 letter, informing him 
that he was scheduled for a hearing before the Travel Section of 
the Board on March 16, 2010.  In a March 2010 statement, the 
Veteran requested that his Travel Board hearing be postponed and 
that he be scheduled for a video conference hearing in 
approximately June 2010 or later, as he was in the process of 
obtaining additional relevant evidence for his appeal.  

In a May 19, 2010, letter, the Veteran was notified that he had 
been scheduled for a video conference hearing on June 22, 2010.  
In June 2010, the Veteran submitted a statement in which he 
requested that his video conference hearing be rescheduled until 
after August 31, 2010, because he would be visiting a physician 
at the Janesville Medical Center on that date.  In an attached 
statement, however, the Veteran's representative indicated that 
the Veteran wished to withdraw his request for hearing. 

The Board has considered the statement of the Veteran's 
representative indicating that the Veteran wished to withdraw his 
appeal.  However, the Board finds that the Veteran's statement 
clearly indicates that he wished to merely postpone his hearing 
and present new evidence, not to withdraw his request for a 
hearing.  Therefore, in consideration of the Veteran's June 2010 
specific request to be rescheduled for a video conference 
hearing, and in light of his previous assertions throughout the 
claims file that he would like the opportunity to present 
testimony at a hearing, this case must be returned to the RO to 
arrange for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to reschedule 
the Veteran for a video conference hearing 
before the Board for the issue of entitlement 
to service connection for fibromyalgia.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


